               Case 1:20-po-00212-SAB Document 5 Filed 09/17/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10 UNITED STATES OF AMERICA,                            Case No. 1:20-po-00212-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12 v.                                                   WITHOUT PREJUDICE
13 SARAH A. HORN,

14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice, and
20 moves to vacate the trial date of October 23, 2020 at 10:00am.

21
     DATED: September 17, 2020                            Respectfully submitted,
22
                                                          McGREGOR W. SCOTT
23                                                        United States Attorney

24                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
25                                                        Special Assistant U.S. Attorney

26

27

28
                                                         1
29

30
             Case 1:20-po-00212-SAB Document 5 Filed 09/17/20 Page 2 of 2



1
                                                 ORDER
2

3          IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice
4 and the trial date of October 23, 2020 at 10:00am is vacated.

5
     IT IS SO ORDERED.
6

7 Dated:     September 17, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
8
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      2
29

30
